Citation Nr: 0816142	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 14, 1997, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1968 to December 
1970.  He died in January 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that, in pertinent part, denied 
entitlement to the benefit sought.  


FINDINGS OF FACT

1.  The veteran separated from active service in January 1970 
and did not file a claim of entitlement to service connection 
for PTSD within a year following service discharge.

2.  An initial claim of entitlement to service connection for 
PTSD was received on July 14, 1997.  

3.  By rating decision dated in December 1997, service 
connection for PTSD was granted, effective July 14, 1997.

4.  No communication prior to July 14, 1997, may be 
interpreted as a formal or informal claim of entitlement to 
service connection for PTSD.




CONCLUSION OF LAW

The criteria for an effective date prior to July 14, 1997, 
for the award of service connection for PTSD, to include for 
accrued benefits purposes, have not been met.  38 U.S.C.A. 
§§ 5110, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

A review of the evidence of record reveals the appellant was 
informed by letter dated in August 2003 about the option of 
having a decision review officer assigned to her case or the 
option of following a traditional appeal process.  In October 
2003 she indicated that she was selecting the decision review 
officer process.

In an August 2005 communication she was asked to submit any 
evidence in her possession that pertained to the claim.  
Within a few days, she notified VA that she had no further 
evidence or information to submit with regard to her appeal.  
This complies with the provisions of 38 C.F.R. § 3.159(b)(1).  
Moreover, it is noted a claim for accrued benefits must be 
based on the evidence of record, either actual or 
constructive, at the time of the veteran's death; thus, there 
is no additional evidence which could be submitted to support 
the claim.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  Accordingly, the 
Board concludes that the appellant is not prejudiced by a 
decision on the claim at this time.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and post service 
medical records.  The Board has reviewed the evidence of 
record carefully and concludes that the appellant has not 
identified additional evidence not already of record.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the appellant in developing the facts 
pertinent to her claim.  

Laws and Regulations

At the time of his death, the veteran had an appeal pending 
with respect to the effective date of the grant of his 
service connection for PTSD, which was awarded in a December 
1997 rating decision.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled may be paid to certain parties on the 
basis of evidence in the file at the date of death (accrued 
benefits) and due and unpaid for a period of not more than 
two years prior to the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  A revision to the law 
regarding accrued benefits claims, enacted by Congress and 
signed by the President in the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183,  104, December 16, 2003, amends 
38 U.S.C.A. § 5121(a) by repealing the two-year limit on 
accrued benefits so that a veteran's survivor may receive the 
full amount of award for accrued benefits; this revision 
relates only to cases where the veteran's death occurred on 
or after the date of enactment, December 16, 2003, however, 
and does not affect cases involving deaths prior to that 
date, as in the instant case.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).

An accrued benefits claim is derivative in nature.  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with its decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to an 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id., 
at 1300.

In accrued benefits claims, the evidence for consideration 
must have been constructively in the veteran's file at the 
time of his death.  38 C.F.R. § 3.1000.

In the present case, the earlier effective date claim was 
pending at the time of the veteran's death in January 2003.  
As such, the requirements set forth under 38 U.S.C.A. 
§ 5121(c) have been satisfied.

The December 1997 rating decision granted service connection 
for PTSD.  An effective date of July 14, 1997, was assigned.  
The question for consideration is whether the veteran was 
entitled to an earlier effective date for the grant of 
service connection for PTSD.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  (Emphasis 
added.)  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an evaluation and award of compensation 
on an original claim of compensation will be the day 
following separation from active duty service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  (Emphasis added.)  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

In the present case, the veteran separated from active 
service in January 1970.  He did not raise a claim of 
entitlement to service connection for PTSD within one year 
following service discharge.  Because he did not apply for 
service connection for PTSD within one year of separation 
from service, an effective date back to the day following 
discharge is not possible.  Instead, the appropriate 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board has considered whether any evidence of record prior 
to July 14, 1997, can serve as a formal or informal claim of 
service connection for PTSD entitling the veteran to an 
earlier effective date.  In this regard, any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a).  

To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  The Board has reviewed the testimonial 
evidence to determine whether any communication submitted by 
the veteran indicates an attempt to apply for service 
connection for PTSD.  No oral testimony or written document 
submitted prior to July 14, 1997, however, indicates an 
attempt to pursue a claim for entitlement to service 
connection for PTSD.

It is noted further that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because a disability is not compensable.  Here, 
the veteran's 1997 claim was not predated by an adjudication 
of the type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis providing that a claim 
(whether formal or informal) of entitlement to service 
connection for PTSD was filed earlier than July 14, 1997.  
38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The appellant essentially contends that, because there is a 
reference to PTSD in the medical evidence prior to 1997, the 
current psychiatric diagnosis relates back to that time and 
therefore warrants an effective date earlier than July 14, 
1997, for service connection for PTSD.  This contention has 
no legal merit since effective dates are specifically tied by 
law to the date of a claim.  There is no evidence of record 
which reflects any intent to file a psychiatric claim during 
service or within the first post-service year.  The Board is 
constrained by the relevant law and regulations governing the 
establishment of effective dates for the award of 
compensation.  There is no evidence on file which reflects 
that the veteran filed a claim for compensation for PTSD 
prior to the claim received by VA on July 14, 1997.  There 
certainly is no evidence of a written communication seeking 
service connection for PTSD on file prior to the date of 
receipt of the veteran's formal claim received on July 14, 
1997.  38 C.F.R. § 3.1(p).  As July 14, 1997, is the proper 
effective date for the grant of service connection for PTSD, 
the Board concludes that the appellant's claim for an 
effective date prior to July 14, 1997, for a grant of service 
connection for PTSD must be denied.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400. 


ORDER

Entitlement to an effective date earlier than July 14, 1997, 
for a grant of service connection for PTSD, for accrued 
benefits purposes, is denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


